Per Curiam.
Plaintiff commenced this proceeding before the compensation commissioner to recover for injuries sustained while employed by defendant company. The commissioner allowed compensation at the rate of $15 a week for a period of 10 2/3 weeks, from which award plaintiff appealed to the district court for Jefferson county. The trial court entered judgment in favor of plaintiff for compensation for an additional 29 1/3 weeks at the same rate. Defendant has appealed from the order of the district court increasing the amount of compensation to be paid. Plaintiff has perfected a cross-appeal in which he assigns as error the failure of the trial court to allow the medical bill of Dr. J. T. Gallamore in the sum of $106, and also urges that a longer period of disability should have been allowed.
We have carefully examined the record and conclude that the judgment of the district court should be affirmed in so far as it increases the period of compensation from 10 2/3 weeks to 40 weeks, and that said judgment as to the allowance of the medical fee should be reversed and the cause remanded, with directions to allow the fee of Dr. J. T. Gallamore in the sum of $106.
Affirmed in part, and reversed in part.